—Appeal from a decision of the Unemployment Insurance *719Appeal Board, filed November 1, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment with a temporary employment agency without good cause. Although claimant’s former position as a branch manager had been eliminated while she was on maternity leave, upon her return she declined to accept employment as a recruiter. Although claimant was not offered her former position as a branch manager upon her return from maternity leave, the record establishes that such position had been eliminated. Claimant declined the employer’s offer of a recruiter position despite the fact that it was comparable pay and the potential to earn more of a commission than the managerial position. Under these circumstances and notwithstanding claimant’s contention that the employer violated the Family and Medical Leave Act, we find no reason to disturb the Board’s decision finding that claimant voluntarily left her employment without good cause when continuing work was available (see e.g. Matter of Ezer [New York City Dept. of Gen. Servs.—Sweeney], 227 AD2d 778; Matter of Czamara [Hudacs], 184 AD2d 983).
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.